In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-00288-CR
                             ________________________


                              ERIC PEREZ, APPELLANT

                                            v.

                         THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 140th District Court
                                  Lubbock County, Texas
            Trial Court No. 2010-428,736, Honorable Jim Bob Darnell, Presiding


                                 September 13, 2013

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, Eric Perez, appeals his conviction for murder. The certification of right

to appeal executed by the trial court states that this Ais a plea bargain case and the

defendant has NO right of appeal@ and Athe defendant has waived the right of appeal.@

This circumstance was brought to the attention of appellant and opportunity was

granted him to obtain an amended certification entitling him to appeal.          No such
certification was received within the time we allotted. Having received no amended

certification, we dismiss the appeal per Texas Rule of Appellate Procedure 25.2(d).


                                               Per Curiam

Do not publish.




                                           2